1

2

3

4

5
                            IN THE UNITED STATES DISTRICT COURT
6
                                 EASTERN DISTRICT OF CALIFORNIA
7

8                                                                )   Case No.: 1:18-cr-00078-LJO-SKO
     USA,                                                        )
9                                                                )   ORDER REQUIRING MR. NIN BE
                    Plaintiff,                                   )   SEEN BY MEDICAL
10                                                               )   SPECIALISTS AT CRMC
            vs.                                                  )
11                                                               )
     DAVID NIN                                                   )
12                                                               )
                    Defendant                                    )
13
            DAVID NIN, D.O.B.: 10/06/1979, JID# 7090538 and his counsel have represented on
14
     multiple occasions that MR. NIN’s health is failing; he is not receiving the adequate and/or
15
     appropriate care and prescriptions as prescribed, despite numerous efforts of counsel, and now
16
     the Court, in getting MR. NIN’s care to an adequate level. Mr. Nin is prescribed a specific
17
     cocktail of medications that must be administered as indicated, or his condition worsens and his
18
     body will develop a tolerance when not properly administered. The jail has not responded, and
19
     their only answer to MR. NIN is that “they are out” of certain prescribed medications. Mr. Nin
20
     and his counsel have also represented that, when Mr. NIN is told of a missing prescription, the
21
     health worker still marks on the chart that it was provided, and their response, on many
22
     occasions, is essentially that there is “no place to mark” when the jail does not have the
23
     medication on hand. Just in the last week, jail medical staff has failed to provide necessary and
24
     prescribed medications six times, which he needs to live.
25




                                                      -1-
1           GOOD CAUSE APPEARING THEREFORE; IT IS HEREBY ORDERED THAT:

2    DAVID NIN, D.O.B.: 10/06/1979, JID# 7090538, who is presently housed at the FRESNO

3    COUNTY JAIL, be transported to CRMC as soon as reasonably possible, and no later than five

4    days from the date of this order, so that he may be seen by medical specialists in the areas of

5    HIV treatment, Rheumatology and any other specialized physicians as are deemed medically

6    necessary. Furthermore, the medical staff at Fresno County Jail shall follow the

7    recommendation of any such specialists and provide the medication and care directed by CRMC

8    medical professionals.

9           IT IS FURTHER ORDERED that the FRESNO COUNTY JAIL shall transport DAVID

10   NIN, D.O.B.: 10/06/1979, JID# 7090538, back to the FRESNO COUNTY JAIL upon

11   completion of any medical treatment deemed necessary by the treating physicians.

12          IT IS FURTHER ORDERED that the US MARSHAL and/or her representatives

13   coordinate with the FRESNO COUNTY JAIL to make all arrangements for Mr. NIN to be

14   transported as described above in a secure manner.

15          The Clerk of the Court is directed to serve a copy of this order on the US Marshal as well

16   as the following:

17                  Fresno County Jail Captains and Sgt. Valarie Murray
                    Fresno County Jail
18
                    1225 “M” Street
19                  Fresno, California 93721,

20   And

21
     \\\

22
     \\\

23   \\\

24
     \\\

25
     \\\




                                                     -2-
1               Scott C. Hawkins
                Deputy County Counsel
2
                Office of the Fresno County Counsel
3               2220 Tulare Street, Suite 500
                Fresno, CA 93721
4

5    IT IS SO ORDERED.

6
       Dated:   October 11, 2018                      /s/
7                                               UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -3-
